                        Case 2:17-cv-02504-APG-BNW Document 77 Filed 03/11/20 Page 1 of 2



                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    3 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    4 702.893.3383
                      FAX: 702.893.3789
                    5 Attorneys for Defendants
                      Las Vegas Metropolitan Police Department,
                    6 Sheriff Joseph Lombardo, and Officer Brandon
                      Prisbrey
                    7

                    8
                                                         UNITED STATES DISTRICT COURT
                    9
                                                             DISTRICT OF NEVADA
                   10
                                                                        ***
                   11
                        MANUEL GARCIA,                                     CASE NO. 2:17-cv-2504-APG-BNW
                   12
                                           Plaintiff,                      STIPULATION AND ORDER TO
                   13                                                      EXTEND THE DEADLINE FOR THE
                                  vs.                                      FILING OF DISPOSITIVE MOTIONS
                   14
                      CLARK COUNTY SHERIFF’S OFFICE, JOE                   FIRST REQUEST
                   15 LOMBARDO, BRANDON PRISBREY,
                      #9315, SUNRISE MEDICAL HOSPITAL,
                   16 SUSANNE ROOZENDAAL,

                   17                      Defendants.

                   18
                   19            Pursuant to LR 6-1 and LR 26-4, the parties, by and through their respective counsel of
                   20 record, hereby stipulate and request that this Court extend the deadline to file dispositive motions

                   21 in the above-captioned case thirty (30) days, up to and including Friday, May 1, 2020.

                   22            This Request for an extension of time is not sought for any improper purpose or other
                   23 purpose of delay. This request for extension is based upon the following:

                   24            The parties have agreed to take the depositions of two final witnesses after the discovery
                   25 cutoff in order to accommodate the witness’ schedules. These two depositions are scheduled for

                   26 and will be completed on or before Wednesday, March 18, 2020. This short extension will allow

                   27 the parties enough time to obtain the necessary transcripts prior to preparing their dispositive

                   28 motions.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4821-6839-9542.1
ATTORNEYS AT LAW
                        Case 2:17-cv-02504-APG-BNW Document 77 Filed 03/11/20 Page 2 of 2



                    1            WHEREFORE, the parties respectfully request that this Court extend the time for the

                    2 parties to file their dispositive motions by thirty (30) days from the current deadline of April 1,

                    3 2020 up to and including May 1, 2020.

                    4 DATED this 11th day of March, 2020.             DATED this 11th day of March 2020.

                    5 LAW OFFICE OF DAN M. WINDER                     LEWIS BRISBOIS BISGAARD SMITH LLP
                    6
                      /s/ Dan C, Winder                               /s/ Robert W. Freeman
                    7 DAN M. WINDER, ESQ.                             ROBERT W. FREEMAN, ESQ.
                      Nevada Bar No. 1569                             Nevada Bar No. 03062
                    8 3507 W. Charleston Blvd.                        6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89102                         Las Vegas, Nevada 89118
                    9 Attorneys for Plaintiff                         Attorneys for Defendants
                      Manuel Garcia                                   Las Vegas Metropolitan Police Department, Sheriff
                   10                                                 Joseph Lombardo, and Officer Brandon Prisbrey
                                   th
                   11 DATED this 11 day of March, 2020.

                   12 CARROLL, KELLY, TROTTER,
                      FRANZEN, McBRIDE
                   13

                   14 /s/ Chelsea R. Hueth
                      Robert C. McBride, Esq.
                   15 Nevada Bar No. 7082
                      Chelsea R. Hueth, Esq.
                   16 Nevada Bar No. 10904
                      8329 W. Sunset Road, Suite 260
                   17 Las Vegas, Nevada 89113
                      Attorneys for Defendant
                   18
                      Suzanne Roozendaal, D.O.
                   19

                   20     IT IS SO ORDERED

                   21     DATED: March 13, 2020                      ORDER
                   22            IT IS SO ORDERED:
                   23
                                 Dated this _____ day of _____________, 2020.
                   24     __________________________________________________
                   25     BRENDA WEKSLER
                                                   _________________________________
                          UNITED STATES MAGISTRATE UNITED
                                                   JUDGE STATES DISTRICT JUDGE
                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4821-6839-9542.1                                 2
